                           Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 1 of 7 PageID #: 1

TO: Clerk’s Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
IN THE MATTER OF THE SEARCH OF                                                             Judge/Magistrate Judge:__________________________________
INFORMATION ASSOCIATED WITH THE
                                                                                           Date Entered:___________________________________________
CELLULAR DEVICE ASSIGNED CALL
NUMBER (646) 474-4581 THAT IS IN THE                  20-MC-1835
CUSTODY OR -v.-CONTROL OF T-MOBILE                    _____________________
                                                      Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
                                               ✔
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____                                         authorizes filing under seal
       Francisco J. Navarro
Name:__________________________________________
Firm Name:______________________________________
           United States Attorney's Office                                                 __________________________________________________________
                                                                                           Ongoing investigation and defendant is at large.
Address:_________________________________________
           271 Cadman Plaza East                                                           __________________________________________________________
________________________________________________
           Brooklyn, New York 11201
Phone Number:___________________________________
               (718) 254-6007                                                              ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
               francisco.navarro@usdoj.gov                                                 AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                 , NEW YORK
                                                                                                   8/4/2020
__________________________________________________                                         _________________________________________________________

__________________________________________________                                         U.S. MAGISTRATE JUDGE

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                      8/4/2020
                                                                                                                              DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:______; or C.) ____This
                                                          ✔       is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           8/4/2020
                           __________________                  ______________________________
                                                               __
                                                                ___
                                                                  _ __________________________
                              DATE                                       SIGNATURE
  Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 2 of 7 PageID #: 2




DMP:FJN
F. # 2020R00621

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF                    TO BE FILED UNDER SEAL
 INFORMATION ASSOCIATED WITH THE
 CELLULAR DEVICE ASSIGNED CALL                     APPLICATION FOR A SEARCH
 NUMBER (646) 474-4581 THAT IS IN THE              WARRANT FOR PROSPECTIVE CELL
 CUSTODY OR CONTROL OF T-MOBILE                    SITE INFORMATION
 US, INC.
                                                   Case No. 20-MC-1835

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, DAVID J. WILLIAMS, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular device assigned call number (646) 474-4581 (the

“Target Cell Phone”), with listed subscriber(s) not known, but believed to be used by JEREMY

TRAPP, that is in the custody or control of T-MOBILE US, INC., a wireless communications

service provide is headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054. As a provider

of wireless communications service, T-MOBILE US, INC. is a provider of an electronic

communications service, as defined in 18 U.S.C. § 2510(15).

       2.      The Target Cell Phone and the information to be searched is described in the

following paragraphs and in Attachment A. This affidavit is made in support of an application

for a search warrant under 18 U.S.C. § 2703(c)(1)(A) and Federal Rule of Criminal Procedure 41

to require T-MOBILE US, INC. to disclose to the government the information further described

in Attachment B.
  Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 3 of 7 PageID #: 3




       3.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).


       4.      I am a Special Agent with the Federal Bureau of Investigation, assigned to the

Joint Terrorism Task Force. I have been a Special Agent for approximately three years. As a

Special Agent, I have investigated numerous matters during the course of which I have

conducted physical and electronic surveillance, interviewed witnesses, executed court-authorized

search warrants and used other investigative techniques to secure relevant information regarding

a variety of crimes. I am familiar with the facts and circumstances set forth below from my

personal review of records, documents and other physical evidence obtained during this

investigation, and from communications and information provided to me by fellow agents and

other government personnel with knowledge related to this investigation.

       5.      This affidavit is intended to show merely that there is probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       6.      Based on the facts set forth in this affidavit, there is probable cause to believe that

JEREMY TRAPP is a fugitive and that he has used and is using the Target Cell Phone. There is

also probable cause to search the information described in Attachment A for TRAPP who is a

“person to be arrested” within the meaning of Federal Rule of Criminal Procedure 41(c)(4).




                                                  2
   Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 4 of 7 PageID #: 4




                                         PROBABLE CAUSE

          7.    On August 4, 2020, I swore out a criminal complaint before the Honorable Steven

M. Gold, United States Magistrate Judge for the Eastern District of New York, charging TRAPP

with one count of destruction of a New York City Police Department vehicle, in violation of 18

U.S.C. § 33. See Complaint No. 20-M-626 (E.D.N.Y. Aug. 4, 2020). Judge Gold signed an

arrest warrant for TRAPP that is pending execution.

          8.    Law enforcement officers are attempting to arrest TRAPP pursuant to the above-

described arrest warrant. At present, TRAPP’s whereabouts are unknown to law enforcement.

The requested information will assist law enforcement in apprehending TRAPP. Specifically,

the location information being sought for the Target Cell Phone will help law enforcement locate

TRAPP, as well as identify patterns in TRAPP’s movements that will assist in effectuating a safe

arrest.

          9.    A search of law enforcement databases revealed that the Target Cell Phone is

associated with TRAPP. In addition, a confidential source (“CS”) has confirmed that TRAPP

uses the Target Cell Phone. 1

          10.   Specifically, the CS has advised law enforcement officers that TRAPP has been

using the number associated with the Target Cell Phone to communicate with the CS since July

13, 2020. TRAPP last communicated with the CS via the Target Cell Phone on July 21, 2020.




          1
             The CS is a paid informant for the NYPD. The information provided by the
CS has proven reliable in the past and has been corroborated by independent investigative
techniques.

                                                3
  Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 5 of 7 PageID #: 5




Additionally, on July 28, 2020, an individual using the Target Cell Phone called the CS’s

telephone.

       11.     In my training and experience, I have learned that T-MOBILE US, INC. is a

company that provides cellular communications service to the general public. I also know that

providers of cellular communications service have technical capabilities that allow them to

collect and generate information about the locations of the cellular devices to which they provide

service, including cell-site data, also known as “tower/face information” or “cell tower/sector

records.” Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular device and, in some cases, the

“sector” (i.e., faces of the towers) to which the device connected. These towers are often a half-

mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate general location of the

cellular device.

       12.     Based on my training and experience, I know that T-MOBILE US, INC. can

collect cell-site data on a prospective basis about the Target Cell Phone. Based on my training

and experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as T-MOBILE US, INC. typically collect and retain cell-site data pertaining to cellular



                                                 4
  Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 6 of 7 PageID #: 6




devices to which they provide service in their normal course of business in order to use this

information for various business-related purposes.

       13.     Based on my training and experience, I know each cellular device has one or

more unique identifiers embedded inside it. Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms,

including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number

(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a

Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International

Mobile Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”).

The unique identifiers – as transmitted from a cellular device to a cellular antenna or tower – can

be recorded by pen-trap devices and indicate the identity of the cellular device making the

communication without revealing the communication’s content.

                                AUTHORIZATION REQUEST

       14.     Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The proposed

warrant will also function as a pen register order under 18 U.S.C. § 3123 authorizing the

installation and use of a pen register and/or trap and trace device to record, decode, and/or

capture certain information in Attachment A for each communication to or from the Target Cell

Phone, without geographic limit, for a period of thirty days (30) days pursuant to 18 U.S.C. §

3123(c)(1).

       15.     I further request that the Court direct T-MOBILE US, INC. to disclose to the

government any information described in Attachment B that is within its possession, custody, or

control. Because the warrant will be served on T-MOBILE US, INC., who will then compile the

                                                 5
  Case 1:20-mc-01835-SMG Document 1 Filed 08/04/20 Page 7 of 7 PageID #: 7




requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.

       16.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                      Respectfully submitted,

                                                      /s/ David J. Williams
                                                      DAVID J. WILLIAMS
                                                      Special Agent
                                                      Federal Bureau of Investigation



                                                                 4 2020.
       Subscribed and sworn to before me by telephone on August __,



       _________________________________________
       HONORABLE STEVEN M. GOLD
       UNITED STATES MAGISTRATE JUDGE
       EASTERN DISTRICT OF NEW YORK




                                                  6
